                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
                   Civil Action No.: 1:19-CV-12358-LTS



PILGRIM INSURANCE COMPANY,
     Plaintiff,


v.


WESTFIELD TRANSPORT, INC.,
VOLODOYMYR ZHUKOVSKYY,
DARTANYAN GASANOV, JOSHUA
MORIN, JOYANN M. MORIN, ESTATE
OF MICHAEL FERAZZI, BY AND
THROUGH ITS EXECUTRIX SHIRLEY
FERAZZI, EMANUEL RIBIERO, STEVEN
LEWIS, ESTATE OF EDWARD CORR,
BY AND THROUGH ITS SPECIAL
PERSONAL REPRESENTATIVE ALYCIA
MAREGNI, ESTATE OF JOANNE CORR,
BY AND THROUGH ITS SPECIAL
PERSONAL RESPRESENTATIVE ALYCIA
MAREGNI, ESTATE OF DANIEL
PEREIRRA, BY AND THROUGH ITS
ADMINISTRATRIX HELEN PEREIRA,
ESTATE OF AARON PERRY, BY AND
THROUGH ITS EXECUTOR WILLIAM
PERRY, ESTATE OF DESMA OAKES,
BY AND THROUGH ITS EXECUTRIX
MORIAH TIDWELL, ESTATE OF
ALBERT MAZZA, BY AND THROUGH
ITS ADMINISTRATRIX BRITTANY
MAZZA, DOUGLAS HAYWARD,
BRENDA HAYWARD, DAVID BARK,
MARY LOU WELCH, VALERIE
RIBIERO, PATRICIA SWEENEY,
WILLIAM HOOKER, DANA
THOMPSON, DAWN BRINDLEY,
MATTHEW FERAZZI, BRIAN FERAZZI,
and KEVIN FERAZZI,
      Defendants.
                          NOTICE OF LIMITED APPEARANCE
                        (For Appearing at Scheduling Conference Only)

        Please enter my Limited Appearance for appearing at Scheduling Conference only on
May 6, 2020, for the Defendants, Westfield Transport, Inc, and Dartanyan Gasanov in
reference to the above-entitled matter.

                                              The Defendants
                                              Westfield Transport, Inc. and
                                              Dartanyan Gasanov

                                              By Their Attorneys
                                              KEYES AND DONNELLAN, P.C.


DATED: May 6, 2020                            /s/ Kathleen E. Sheehan
                                              Kathleen E. Sheehan, Esquire
                                              293 Bridge Street, Suite 600
                                              Springfield, Massachusetts 01103
                                              BBO #456910
                                              (413) 781-6540
                                              (413) 739-3502 (fax)


                               CERTIFICATE OF SERVICE

        I, Kathleen E. Sheehan, Esquire, of Keyes and Donnellan, P.C., 293 Bridge Street, Suite
600, Springfield, Massachusetts, hereby certify that on the 6th day of May, 2020, I served a copy
of this document on all counsel of record via the Court’s ECF notification system.


                              /s/ Kathleen E. Sheehan___________________________
                              Kathleen E. Sheehan, Esquire
